UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6758



ANTHONY GRANDISON; STEVEN H. OKEN; JOHN BOOTH-
EL; WESLEY EUGENE BAKER, et al., Plaintiffs,
Prisoners of the Maryland Correctional Adjust-
ment Center, under a sentence of death, on
behalf of themselves and all others similarly
situated,

                                           Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; WILLIAM J. CLINTON,
President, United States of America; JANET
RENO, Attorney General of the United States of
America; LYNNE ANN BATTAGLIA, United States
Attorney for Maryland; EUGENE M. NUTH, Warden,
Maryland Correctional Adjustment Center, et
al., Defendants, sued in their official
capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-1396-S)


Submitted:   June 30, 1998                 Decided:   August 7, 1998


Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Anthony Grandison, Steven H. Oken, John Booth-El, Wesley Eugene
Baker, Appellants Pro Se.    Lynne Ann Battaglia, United States
Attorney, Andrea L. Smith, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants, Maryland inmates under death sentences, appeal the

district court’s order dismissing this action seeking a declaratory

judgment and injunctive relief and challenging the constitutional-

ity of Chapter 154 of the Antiterrorism and Effective Death Penalty

Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214. Each Appellant

has, or will have, pending in the district court a 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1998) petition. Their respective en-

titlement to habeas corpus relief is the underlying case or contro-

versy. A judgment in the subject action “would not resolve the

entire case or controversy as to any one of them, but would merely

determine a collateral legal issue governing certain aspects of

their pending or future suits.” Calderon v. Ashmus, 118 S.Ct. 1694,

1699 (1998). The Supreme Court in Calderon ruled that such an

action is not a justiciable case under U.S. Const. art III. See id.

at 1698-99.

     We accordingly grant in forma pauperis status and affirm. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 3